MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for twenty-five years.
The transcript is before this court without a statement of facts.
There are some exceptions to the charge of the court, but, in the absence of the statement of facts, we are not in a position to appraise the complaints against the charge. *447This remark likewise applies to the bills of exception.
Nothing in the motion for new trial is perceived which would authorize interference with the judgment of conviction. The motion is -based mainly upon the treatment of certain evidence. In the absence of the statement of facts, the fault, if any, in the record cannot be determined on this appeal.
The judgment and sentence appear regular, condemning the appellant to suffer confinement in the state penitentiary for a period of not less than two nor more than twenty-five years.
On the record before us, the judgment is affirmed.